FOR PUBLICATION

   UNITED STATES COURT OF APPEALS
        FOR THE NINTH CIRCUIT


 JONNY SAVIER VASQUEZ-                             No. 19-71445
 RODRIGUEZ,
                                Petitioner,        Agency No.
                                                  A098-489-762
                     v.

 MERRICK B. GARLAND, Attorney                         ORDER
 General,
                      Respondent.


                    Filed February 10, 2022

   Before: Eric D. Miller and Danielle J. Forrest, Circuit
      Judges, and Douglas L. Rayes, * District Judge.

                               Order




    *
      The Honorable Douglas L. Rayes, United States District Judge for
the District of Arizona, sitting by designation.
2           VASQUEZ-RODRIGUEZ V. GARLAND

                         ORDER

  Respondent’s motion to amend (Dkt. No. 36) is
DENIED.

    A judge of the court sua sponte requested a vote on
whether to rehear this case en banc. A vote was taken, and
the matter failed to receive a majority of the votes of the
nonrecused active judges in favor of en banc consideration.
See Fed. R. App. P. 35(f). Rehearing en banc is DENIED.